Exhibit 10.2
 
TRANSITION SERVICES AGREEMENT
 
This Transition Services Agreement (this “Agreement”) is made and entered into
as of December 22, 2014 (the “Effective Date”) by and between Akimbo Financial,
Inc., a Texas corporation (“Seller”), and Payment Data Systems, Inc., a Nevada
corporation (“Purchaser).  Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in that certain Asset Purchase
Agreement, dated as of even date herewith, by and between Seller and Purchaser
(the “Purchase Agreement”).
 
WHEREAS, pursuant to the Purchase Agreement, the Purchaser has agreed, among
other things, to purchase from the Seller all of the Assets; and
 
WHEREAS, part of the Assets purchased from Seller are the revenues (the
“Contracts Revenues”) from Seller’s customer cardholders (the “Contracts
Cardholders”) pursuant to the contracts set forth on Exhibit A attached hereto
(the “Contracts”); provided, however, Purchaser is not assuming the Contracts;
and
 
WHEREAS, Purchaser must incur certain ongoing costs in the ordinary course of
business to provide services to the Contracts Cardholders (the “Contracts
Costs”), which specifically excludes any costs which are not in the ordinary
course of business including, without limitation, damages, penalties, interest,
breach of contracts, and those costs resulting from any early termination of the
Contracts (collectively, the “Non-Ongoing Contracts Costs”); and
 
WHEREAS, after the consummation of the transactions contemplated by the Purchase
Agreement, Purchaser will require certain services to the Contracts Cardholders
during a transitional period following the Closing Date pursuant to the terms of
this Agreement until the Contracts Cardholders are transitioned to Purchaser;
 
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:
 
 1. Transition Services.  Beginning effective as of December 1, 2014 and ending
at 11:59 p.m. on the day that is one hundred eighty (180) days immediately
following the Closing Date (the “Transition Term”), Seller and Purchaser shall
cooperate with one another to provide the following in connection with the
Contracts (collectively, the “Transition Services”):
 
(a) On or before the fifth (5th) day immediately following each calendar month
during the Transition Term, Seller shall deduct and offset any Contracts Costs
incurred by Seller during such month from the Contracts Revenues received by
Seller during such month (such Contracts Revenues less such Contracts Costs
referred to hereinafter as the “Net Contracts Revenues”).  If the Net Contracts
Revenues for such month are positive, Seller shall and transfer and convey such
Net Contracts Revenues to Purchaser.  If the Net Contracts Revenues for such
month is negative, Purchaser shall assume and agree to pay such negative amount
as part of, but only up to, the collective maximum of $300,000.00 Assumed
Liabilities pursuant to Section 1.2(d) of the Purchase Agreement.  In no event
shall Purchaser assume or agree to pay any amount under the Contracts for
Non-Ongoing Costs, nor shall such Non-Ongoing Costs be deducted or offset
against any Contracts Revenues during the Transition Term.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
(b) Seller shall provide services to its Contracts Cardholders in the ordinary
course of business in accordance with the Contracts as needed to transition the
Contracts Cardholders to Purchaser and to timely transition the card-issuing
bank from The Bancorp to the Purchaser’s issuing bank or banks.
 
2. The Transition Services will be provided subject to the following guidelines:
 
(i) The Parties acknowledge and agree that Seller will not have any employees
after the Closing Date, and that Purchaser will hire certain employees of Seller
set forth on Schedule 3.2(j) of the Purchase Agreement on an at-will basis in
connection with the Closing (the “Former Seller Employees”).  Accordingly,
Purchaser shall allow its employees, including, without limitation, the Former
Seller Employees, to reasonably perform the Transition Services.  Purchaser
shall be responsible for compensating the Former Seller Employees and fulfilling
all payroll, tax and benefit obligations in connection therewith.
 
(ii) Seller represents and warrants to Purchaser that the Assets include all
information technology and telecommunications hardware/equipment, software and
other infrastructure to provide the Transition Services as used by Seller prior
to the Closing Date.  To the extent that the provision of any Transition Service
hereunder (in whole or in part) requires the consent of a supplier, lessor,
vendor or licensor of Seller, Seller shall use commercially reasonable efforts
prior to the Closing Date to obtain any such required consent.
 
(iii) Seller shall use commercially reasonable efforts to maintain during the
Transition Term such licenses and permits, if any, as are required for Seller
during the Transition Term.
 
3. No Warranty.  NEITHER PURCHASER NOR ANY AFFILIATE THEREOF MAKES ANY
REPRESENTATION OR WARRANTY, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED,
WHETHER OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR PURPOSE OR QUALITY, OR AS
TO THE CONDITION OR WORKMANSHIP THEREOF OR ABSENCE OF DEFECTS, WHETHER LATENT OR
PATENT, CONCERNING THE TRANSITION SERVICES CONDUCTED BY PURCHASER’S EMPLOYEES OR
OTHERWISE ON BEHALF OF SELLER.
 
4. Term Extension; Termination.
 
(a) Upon the expiration of the Transition Term, this Agreement shall terminate;
provided, however, in the event that all of the Contracts Cardholders are not
transitioned to Purchaser during the Transition Term, the duration of the
Transition Term may be extended by Purchaser for up to an additional sixty (60)
calendar days on the same terms and conditions as contained herein by written
notice to Seller prior to the expiration of the Transition Term.
 
(b) If, at any time during the Transition Term, either the Seller’s issuing bank
(The Bancorp) or Purchaser’s issuing bank or banks prevents or makes it
impracticable for the Seller or Purchaser to transition the Seller’s cardholders
to the Purchaser or Purchaser’s issuing bank, the Purchaser may terminate this
Agreement upon ten days’ prior written notice to Seller.  In the event that
Purchaser terminates this Agreement pursuant to this Section 4(b), Purchaser
shall have no obligation to pay for any Contract Costs or negative Net Contracts
Revenues, and Purchaser shall waive any rights or obligations to the Net
Contract Revenues.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
5. Records; Information.  Subject to applicable law, upon termination of this
Agreement, Seller shall provide to Purchaser electronic copies of the data and
other information relating to the Contracts Cardholders that were provided or
generated during the Transition Term, in a format reasonably requested by
Purchaser.  Seller may maintain backup copies of all such information for its
own files.
 
6. Independent Contractors.  During the Transition Term, Seller and Purchaser
shall be independent contractors of each other, and nothing in this Agreement
creates a partnership, joint venture, principal-agent, master-servant,
employer-employee, franchise or other relationship between the Parties nor will
any Party or its employees have any authority to bind the other Party.  No
employees or agents of either Party shall be deemed to be employees or agents of
the other Party.  Each Party shall be solely responsible for the withholding and
payment of all federal, state and local personal income taxes, social security,
unemployment, payroll and other taxes and obligations with respect to its
employees and contractors when and as required by law.
 
7. Notices. All notices, consents, waivers, and other communications will be
provided as required under the Purchase Agreement.
 
8. Entire Agreement and Modifications. This Agreement supersedes all prior
agreements between the Parties with respect to its subject matter and
constitutes (together with the Purchase Agreement) a complete and exclusive
statement of the terms of the agreement between the Parties with respect to its
subject matter.  This Agreement may not be amended except by a written agreement
executed by all Parties.  Nothing herein shall be deemed to alter or amend the
Purchase Agreement.
 
9. Assignments; Successors; No Third-Party Rights. No Party may assign this
Agreement without prior written consent of the other Party.  Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
Parties.  Except as expressly stated herein, nothing referred to in this
Agreement will be construed to give any Person other than the Parties any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement.  This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties and their
successors and permitted assigns.
 
10. Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
11. Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.  Unless otherwise expressly provided, all references to
“Section” or “Sections” refer to the corresponding Section or Sections of this
Agreement.  All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
12. Governing Law. This Agreement will be governed by the laws of the State of
Texas without regard to its conflicts of laws principles.  Each Party recognizes
that irreparable injury may result to the other Parties in the event of a breach
of the obligations contained in this Agreement and agrees that in the event of
such a breach or threat of such a breach, the non-breaching Parties shall be
entitled, in addition to other remedies and damages available, to seek an
injunction to restrain the violations thereof by the other Party and all persons
acting for and/or with the other Party, plus recovery of reasonable attorneys’
fees and court costs.
 
13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  This Agreement may be executed and delivered by facsimile
transmission or by exchange of signed signature pages delivered by emails
containing PDF attachments and all such facsimile or PDF signatures shall be
deemed to be original signatures for all purposes.
 
14. Cooperation.  The Parties agree that they shall cooperate with each other
and shall act in such a manner as to promote the prompt and efficient completion
of the obligations hereunder and to migrate and transition the Contracts
Cardholders to Purchaser during the Transition Term.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
executed this Agreement as of the Effective Date.








SELLER:


AKIMBO FINANCIAL, INC.


By:           /s/ Houston Frost                                           


Name:           Houston Frost


Title:           President and CEO


 


PURCHASER:


PAYMENT DATA SYSTEMS, INC.


By:           /s/ Louis
Hoch                                                                


Name:           Louis A. Hoch


Title:           President and COO




 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
Exhibit A
to
Transition Services Agreement












1)Card Issuance Agreement dated December 1, 2010 between The Bancorp Bank and
Akimbo
2) Onramp Managed Server Agreement dated December 10, 2010 between Onramp
Access, LLC and Akimbo
3) Card Services Agreement dated January 31, 2011 between Perfect Plastic
Printing, Corp. and Akimbo
4) Electronic Transaction Processing Services Agreement dated December 7, 2010
between i2c, Inc. and Akimbo

Page 6 of 6


--------------------------------------------------------------------------------

 